Order entered July 23, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00911-CV

                 IN RE JAY MCNEAL AND RAUL H. LOYA, Relators

                Original Proceeding from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-13-13829

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We ORDER relators to bear the costs of this original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE